DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 9/7/21.  Applicant has amended claims 1, 12, and 17 and canceled claim 21.  Claims 1, 3-10, 12, 14-17, 19-20, 22 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1, 3-10, 12, 14-17, 19-20, 22 are allowed.
The claims are eligible subject matter for the reasons stated in applicant’s 9/7/21 remarks, especially p. 9 of the remarks.   The claims are allowable over the art in because of applicant’s 9/7/21 amendments and remarks and because the prior art does not teach either aggregating the first plurality of data points including calculating a weighted average of overlapping points wherein a weight for each data point is a length of time for which the data point overlaps an aggregated level period or estimating the second model by pooling a set of transactional sales with associated intra-day timestamps and calculating an empirical cumulative distribution function of an amount of sales occurring within a 24-hour period in the context of receiving a data stream at varying intervals and aggregating the data at a frequencies wherein the second frequency is an irregular frequency.   Any comments considered necessary 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Colligan et al. (US 2014/0115602 A1), a method for integrating a calculation engine of an in-memory database with a software component where a control unit schedules and triggers jobs to be processed by an operational unit and the operational unit divides a job workload corresponding to a job trigger into work packages based on one or more parameters

B. Ghosh et al. (US 2014/0324532 A1), a method  modeling and forecasting cyclical demand systems in the presence of dynamic control or dynamic incentives by btaining historical data on one or more demand measurements over a plurality of demand cycles, obtaining historical data on incentive signals over the plurality of demand cycles, constructing a model using the obtained historical data on the one or more demand 
 
C. Kubota et al. (US 2020/0279212 A1), a recommended order quantity determination method comprising calculating a safety stock quantity of a commodity at a first elapse time that is a time when a unit delivery time period has elapsed from one delivery time, the unit delivery time period being a unit of a delivery interval and calculating a safety stock quantity of the commodity at a second elapse time that is a time when a coverage time period has elapsed from the delivery time, the coverage time period being a period combining a plurality of unit delivery time periods and determined depending on the commodity, the plurality of unit delivery time periods each being the unit delivery time period and calculating a recommended order quantity of the commodity, based on the safety stock quantity of the commodity at the second elapse time, wherein in the case where prediction is made that a stock quantity at the first elapse time is less than the safety stock 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624